Citation Nr: 1439740	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  03-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities based on an application submitted in May 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated November 1994, the RO denied the Veteran's claim of entitlement to a TDIU.  

An appeal was initiated from that determination, and the matter came before the Board in August 1998, at which time it was remanded for additional development of the record.  Based on the receipt of additional evidence, the RO, by rating decision dated August 2002, granted a total rating, effective August 15, 2000.  The Veteran filed a timely notice of disagreement with the effective date of the award.  In October 2005, the Board remanded the claim to ensure due process.  

By decision dated September 2006, the Board denied the Veteran's claim for a total rating prior to August 15, 2000.  He appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated November 2007, granted a Joint Motion for Remand.  

In May 2008, the Board again denied the claim.  In a February 1, 2010, decision, the Court set aside the Board's May 2008 determination.  In November 2010, March 2012, and May 2013, this matter was remanded for further development.  

In February 2014, the Board again denied the claim.  The Veteran appealed this determination to the Court which, by Order dated July 2014, granted a Joint Motion for Remand.  

The case is again before the Board for appellate consideration.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion for Remand have pointed out that the Board's May 2008 decision was set aside because "the Board should have considered whether a medical examination or opinion might be helpful in determining whether [the Veteran's] service-connected disabilities rendered him unemployable."  Since the RO has granted a TDIU effective August 15, 2000, the issue remaining is whether a TDIU is warranted prior to that date.  However, the Court has noted that the matter before the Board is not a free-standing claim for an earlier effective date but rather an appeal of the initial effective date having been assigned.  Moreover, in the Court's February 2010 decision, it found that that the Board's analysis as to whether Appellant was entitled to an examination or opinion needed revisiting.  

The Board finds that a medical examination or opinion would be helpful in determining whether the Veteran's service-connected disabilities rendered him unemployable prior to August 15, 2000.

Finally, it is observed that this case has been returned by the Court on three occasions.  The Board cannot and will not render a decision in this case until the RO/AMC has fully complied with the Board's instructions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to determining whether the service connected disabilities alone precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience prior to August 15, 2000.  The claims file must be made available to the examiner for review in connection with the examination.  

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience prior to August 15, 2000.

The examiner should note that for the period from November 5, 1994 to August 15, 2000, the Veteran was service connected for the following: degenerative arthritis, cervical spine; posttraumatic stress disorder; arthralgia/synovitis, both wrists; arthralgia, both feet; arthralgia, lumbar spine; sinusitis; varicose veins, right lower extremity; bilateral hearing loss; hemorrhoids; and residuals of removal of cysts from back and right ear.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for this opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



